Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2007/0156148 to Fanton et al., U.S. Patent Pub. No. 2008/0255613 to Kaiser et al., U.S. Patent No. 9,510,816 to McDevitt et al. teach a surgical fixation construct for tissue repairs including a fixation device having a cannulated body, a longitudinal axis, a proximal end, and a distal end, a flexible construct having a flexible strand and a shuttling device within the flexible strand, wherein both the flexible strand and the shuttling device extend through the cannulated body of the fixation device, wherein the shuttling device is pulled out of the body of the fixation device the flexible strand passes through an eyelet of the shuttling device, and wherein the flexible strand forms a knotless closed loop with an adjustable perimeter that is point-loaded with a loop. The prior art fails to teach or disclose, however, that the knotless closed loop with an adjustable perimeter of the construct has a point-loaded loop, and the knotless closed loop is looped with and through that point-loaded loop.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775